DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 30 September 2020, has been reviewed and entered.  Claims 1, 4, 7, and 9 are amended, claims 3, 10, and 11 are canceled, and claims 4, 8, and 12-25 are withdrawn, leaving claims 1, 2, 4-9, and 12-26 pending with claims 1, 2, 5-7, 9, and 26 presented for examination.  Please note that claim 4 has the status identifier “currently amended;” however, claim 4 was withdrawn in the non-final rejection of 1/7/2020 and the correct status identifier is --withdrawn-currently amended--.  This Office Action is a non-final rejection.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The amendment of claim 7 obviates the objection to claim 7 and the claim objection is withdrawn (Remarks page 6).
	The cancellation of claim 3 and amendment of claim 9 obviates the 112 rejections of claims 3 and 9 and the 112 rejections are withdrawn (Remarks page 6).
	The arguments regarding the art rejections are moot in view of the new grounds of rejection set forth below (Remarks page 6-9).

Claim Rejections - 35 USC § 103

Claims 1, 2, 5-7, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Larren et al. (US 20140273735 A1, hereinafter, “Cohen”) in view of Boehm et al. (US 5163306 A, hereinafter, “Boehm”).

As to claim 1, Cohen discloses a garment (“Body Shaper Having Crotch Opening,” title; body shaper 10) comprising:

Cohen does not disclose the gusset panel comprises a tubular fabric.
It is noted that Cohen does disclose portions of the garment are tubular knit (pp 0010), which results in a tubular fabric, so tubular fabric is known to Cohen.
Boehm teaches a similar garment (“Garment blank, brief, and method of making,” title; garment blank 10) including the gusset panel (crotch section 16) comprises a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the gusset panel as a tubular fabric, for the purpose of providing a double ply crotch (Boehm abstract) that is economical to manufacture (Boehm col 2 line 15-20).

As to claim 2, Cohen as modified discloses the garment of claim 1, wherein the front and back gusset panel edges are attached to the front body panel and the back body panel by a continuous seam that contacts the front body panel, the left leg portion, the back body panel, and the right leg portion, thereby encircling the gusset panel (Cohen pp 0022 discloses “Seams can be formed along edges of the shaper, including edges of the gaps to provide a more finished look.” and Cohen claim 47 recites “stitching a seam on edges of the first and second leg portions adjacent to the first and second gaps and/or edges of the crotch portion adjacent to the first and second gaps,” the seam(s) in combination with the other features of the garment attach the gusset panel to the front and  back body panel, seams along edges of the gaps and seams on edges of the leg portions are obviously continuous between any two points and obviously contact the front and back body panel and right and left leg portions).

As to claim 5, Cohen as modified does not disclose the garment of claim 1, wherein the gusset panel has an elongation of 100-700% in a length direction.  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the stretch fabrics with an elongation of 100-700% in a length direction, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 6, Cohen as modified does not disclose the garment of claim 1, wherein the gusset panel has an elongation of 100-700% in a width direction.  
Cohen does disclose “stretch fabrics” (pp 0022) but not their specific range of elongation.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the stretch fabrics with an elongation of 100-700% in a width direction, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 7, Cohen as modified does not disclose the garment of claim 1, wherein an elongation of the gusset panel in a length direction is greater than an elongation of the gusset panel in a width direction.
Cohen does disclose “stretch fabrics” (pp 0022) and a stretch fabric will have greater elongation in a length direction, greater elongation in a width direction, or equal 

As to claim 26, Cohen as modified does not disclose the garment of claim 1, wherein the gusset panel has a higher elasticity than the front body panel and the back body panel.
Cohen does disclose “stretch fabrics” (pp 0022) and the gusset panel will have either higher elasticity, lower elastic, or equal elasticity to the front and back body panels.  Therefore, there are three identified, predictable solutions, with a reasonable expectation of success, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed that it would be obvious to try a gusset panel with a higher elasticity than the front body panel and the back body panel for the purpose of providing the intended compression (Cohen pp 0022).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Larren et al. (US 20140273735 A1, hereinafter, “Cohen”) in view of Boehm et al. (US 5163306 A, hereinafter, “Boehm”) as applied to claim 1 above and further in view of Nishimoto (US 1973963 A).


Cohen does disclose with gusset panel edges may vary in width from about 2 to about 6 inches (pp 0033) but does not disclose one edge wider than the other.
Nishimoto teaches a similar garment (“Nether garment,” title) including a gusset panel (crotch strap 28) including the back gusset panel edge (proximate 30 as shown in fig 2) is wider than the front gusset panel edge (proximate 29 as shown in fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a wider back gusset panel edge for the purpose of providing more coverage for a wearer’s backside.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar gussets cited on attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732